OFFICEOFTHEATTORNEYGENERALOFTEXAS
                                AUSTIN

oIu&m0.MANN
 ,~*--


      Honorable James E. Kflday, Director
      Motor TransportationDlvislon
      Railroad Co~lssion of Texas
      Austin, Texas
      Dear Sir:




                                               Station being between
                                               ZHXIyerda apart on
                                               key and one cmd'one-
                                               ;a apart oa enother

                                         r letter of June 9, 1999,
                                         is8 of Bryan and GolLoge
                                         t there ia a dlstama or
                                      per to Gollego Station proper,
                                     been extended suoh that now
                                    ne-hs1r pilss betneen the oitp
                              06 on hlgbway IJo.6 (new highway) and
                             800 and SO0 yards between the aity'
                             on highway Ro. 5 (old highway); You
                            here are oetiain aotoi rshloles uarqlng
                           now operating regularly aver said twe hl@k
                          our opinion aa to whether~or not the Rall-
      mad Coirmirslon  would bavq jarisdlationover such nmtiorVehiOl88
      and whether the operators thereor nmat obtain aertirioatss0r
      oonlrenisnae and neoesslty from end bo regulated eeoopdingly
      by the Railroad CommZss~on.
                  fctiale 911-a, Revl~ed Cltll Statutes,provides for
Honorable   James E. Klldoy,      P, ge 2




tho regulation     of motor buses by the RaIlroad Cormnlsslon.
Seotion l-o of     sold Artiols  911-a reeds es follows:

                     “(0)     The term ‘Motor Bus Cornp~~y~
             when used In this Act (Artiole            911-a; P. C.
            .1590-s)      means every corporation       or persons
              as herein defined,        thslr lessees,     trustees,
              reoelvecs,      or trustees    nppointed by any
              court whatsoever,       owning, oontrolllng,        op-
              erating,     or managing any motor propelled
              passenger vehicle,        not usually operated on
              or over ralla,       and engaged In the business
              or transportlag       persons r0r compensation or
              hire over the pub110 hIF)lwaya within the
              Stats of Texas, whether opcratina, over fixed
              routes or fixed schedules,          or otherwise;
              provided further,        tk~:t the term Wotor Bus
              Company’ as used In thlo kot (krtlole              911-n;
              P. C. 1590-a) shall not, Include oorporztions
               or persons, their lessees,         trustees,    or re-
               oelvers,    or trustees     2ppoInted by any oourt
              $yheteoever, inoofar as thop 0x5, oontrol,
               operate,    or aYclnagemotor propelled        passenger
               vehlola?     operated wholly within the limits
               of any incorporated        town or city and the sub-
               urbs thereof,      vihether seporotely     inoorporated
               or otherwise.”
              Seotlon   4-a of sald Artiole       911-a   reads   as follows:

                     “(a)   The Coemisr:lon    la hereby Vested *’
              with power end authority,        and It is hereby
              made Its duty to supervise         and regulate    the
              publio servioe rendered by every motor bus
              oompany operating over the hlshwuys In this
              State,    to rlx or approve the maximum, or
              minimum, or zaxlnum and mlnlmum, rares,
              rates or charges of, and to prescribe           all
              rules 2nd regulations       necessar.; for the
              CoverTslent or, each motor bus company;             to
              prescribe    the routes,    schedules,    servioe,
              and safety oi operations        of each such motor
              bus company; to ooqulre the riling            or auoh
,   .




        Honorable   James E. Klldsy,      Page 3




                    annual or other reports and or such other
                    data by suoh motor bus company as the Com-
                    mlaslon may deem necessary,*
                    Seotlon   4-b    or said Article    911-a rends    as hollows:

                          “(b)     The Commlsnion le hereby vested
                    with authority       to supervise,   oontrol and
                    regulate    all terminals      ii motor bus oom-
                    penles,    Inoludlng the location       of taollltles
                    and charges to be made motor bus oompanlec
                    ror the uss of such terminal,         or termlnl;
                    provided,    th*>t the Co:~~IscIoa shall have no
                    authority     to Interfere     in any way wlth valid
                    oontracts     exlstinq     between motor bus oom-
                    panics nnd the owner or owners of motor bus
                    terminals     at the time of the passage of this
                    Aot. (Article       911-a;    F. C. art. 1690-a)”

                    Seotlon   5 of    said ArtIole     911-a reads    in part   as
         r0n0ws:

                           "sec.   5.   No motor-bus oompsnp shall
                    hereafter     regularly    operate for the trans-
                    portation     or persons    as passengers ror oom-
                    pensatlon or hire over the public hi&ways
                    or thle State without rlrst having obtained
                    rrom the Cb!nmisr.lon under the provlelons
                    or this    Act (..irtIole   911-a;    P. C. art.
                    1690-a);     s oertlrioate     or permit deolaring
                    that the pub110 oonvenienoe          and neoessity
                    requl re such operetlon;         . . .”

                    There la 50 need for the purposes of this opinion
         to oop~ further rrom the above statute.      It Is evident from
         the quotetlons  which ~;e have given tbt    the fiellrond  Commls-
         sion is vested with authority    to supervise and regulate    the
         public servloe rendered by every motor bus oon~any operating
         over the hIr;hways in this sthter    Seotlon l-o of said Artlole
         911-a Cerlres the term %oC,or Bus Company."        Brierly  it in-
         oludes every person or corporation    operating any motor pro-
         pelled passsnEer vehicle   except railroads    and engaged in the
         business of transporting   percons for compensation or hire
.   .




        Honorable   Jamae E, Kilday,     Paje 4




        over the pub110 hr’ghways Of thls state.             There Is exoepted
        from this deflnitlon       those whloh are opemted wholly wlthln
        the llmlts     of any lnoorporated      town ar olty and tha suburbs
        thereof,     whether separately     incorporated     or otherwise.    Prom
        the taots v:hloh ym submit to US there 1s a short strip on
        eaoh of the hlghwaye connectln~           these two cities    which 1s
        not within the oorporate        Units     of either of them and over
        w’loh motor vehlolea       carrying passenger& ror hire &re now
        opsrttlng     regularly.     Howver short a pleoe or highway my
        be, jurlsdlctlon       1s given by the statute to the Railroad
        Commiadon      to regulate    the operation     thereon of motor ve-
        hloles    oarrylng passengers      for hire unless such hlghway
         be within the limits of er incorporated            tom or olty and
         the suburbs t!; meof.       Our answm to your question         1s an
         affirmative     one.
                                                    Your6 very   truly
                                               ATTOiiIiEYG’?SZikt 0,” T2WS



                                               By kd-
                                                             Glenn ic. Lewis
                                                                  Assistant


         CRL: FL
          APPROVEDJW24, 1939